Exhibit 10.68
Execution Copy
AMENDMENT NO. 2 TO
TRIBECA FORBEARANCE AGREEMENT
     THIS AMENDMENT NO. 2 TO TRIBECA FORBEARANCE AGREEMENT (this “Amendment”) is
entered into at Columbus, Ohio, as of August 15, 2008 (the “Amendment Effective
Date”), by and among the BORROWERS listed on Schedule 1 hereto (each, a
“Borrower” and collectively, the “Borrowers”), including without limitation,
TRIBECA LENDING CORP., a New York corporation (“Tribeca”), FRANKLIN CREDIT
MANAGEMENT CORPORATION, a Delaware corporation, in its capacity as Guarantor
hereunder and in its capacity as servicer (“FCMC” or “Guarantor”), and THE
HUNTINGTON NATIONAL BANK (“Huntington” or “Lender”). This Amendment further
amends and modifies a certain Tribeca Forbearance Agreement and Amendment to
Credit Agreements dated as of December 28, 2007 (as amended, supplemented,
restated or otherwise modified from time to time prior to the date hereof, the
“Forbearance Agreement”), by and among the Borrowers, Tribeca, FCMC and Lender.
All capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Forbearance Agreement.
RECITALS:
     A. As of December 28, 2007, the Borrowers, Tribeca, FCMC and Lender
executed the Forbearance Agreement amending and restating the terms of certain
extensions of credit to the Borrowers and Tribeca, as applicable, and in respect
of the Forbearance Agreement, each of the Acknowledged Defaults are continuing;
and
     B. As of December 28, 2007, the Borrowers executed and delivered to Lender,
inter alia, an Amended and Restated Promissory Note (A Note) in the original
principal sum of $400,000,000, which was thereafter amended and restated by a
certain Second Amended and Restated Promissory Note (A Note) dated March 31,
2008, in the original principal sum of $410,859,753.55 (the “Tranche A Note”);
and
     C. As of December 28, 2007, the Borrowers executed and delivered to Lender,
inter alia, an Amended and Restated Promissory Note (B-1 Note) in the original
principal sum of $22,783,296.75, which was thereafter amended and restated by a
certain Second Amended and Restated Promissory Note (B-1 Note) dated March 31,
2008, in the original principal sum of $24,131,090.30 (the “Tranche B-1 Note”);
and
     D. As of December 28, 2007, the Borrowers executed and delivered to Lender,
inter alia, an Amended and Restated Promissory Note (B-2 Note) in the original
principal sum of $22,783,296.75, which was thereafter amended and restated by a
certain Second Amended and Restated Promissory Note (B-2 Note) dated March 31,
2008, in the original principal sum of $24,881,090.30 (the “Tranche B-2 Note”);
and
     E. As of December 28, 2007, the Borrowers executed and delivered to Lender,
inter alia, an Amended and Restated Promissory Note (B-3 Note) in the original
principal sum of $22,783,296.75, which was thereafter amended and restated by a
certain Second Amended and Restated Promissory Note (B-3 Note) dated March 31,
2008, in the original principal sum of $24,881,090.30 (the “Tranche B-3 Note”);
and
     F. As of December 28, 2007, the Borrowers executed and delivered to Lender,
inter alia, an Amended and Restated Promissory Note (B-4 Note) in the original
principal sum of $22,783,296.75, which was thereafter amended and restated by a
certain Second Amended and Restated Promissory Note (B-4 Note) dated March 31,
2008, in the original principal sum of $24,881,090.30 (the “Tranche B-4 Note”
and together with the Tranche A Note, the Tranche B-1 Note, the Tranche B-2 Note
and the Tranche B-3 Note, collectively, the “Notes”); and

 



--------------------------------------------------------------------------------



 



     G. Tribeca, FCMC and the applicable Borrowers have failed to comply with
(i) certain provisions of Section 11, “Certain Post-Closing Deliverables,” of
the Forbearance Agreement by failing to comply with items 4 and 6 of Schedule 11
to Amendment No. 1 in respect of post-closing deliverables or requirements,
schedules, documents and other items as required by the Forbearance Agreement,
and (ii) Section 12(b), “Minimum Net Worth,” of the Forbearance Agreement for
the period ending June 30, 2008, by failing to maintain the minimum Net Worth
required by such section (collectively, the “Identified Forbearance Defaults”);
and
     H. FCMC, Tribeca and the other Borrowers have requested that Lender waive
the Identified Forbearance Defaults, amend and modify certain terms and
financial covenants in the Forbearance Agreement, and extend the time periods or
modify the requirements for FCMC, Tribeca and the other Borrowers to satisfy
certain post-closing deliverables composing the Identified Forbearance Defaults,
and Lender is willing to do so upon the terms and subject to the conditions
contained herein; and
     I. Lender and each participant of Lender have fully performed all of their
respective promises and agreements to FCMC, Tribeca and the other Borrowers and
are under no obligation to amend any terms or covenants of any Loan Document or
otherwise waive the Identified Forbearance Defaults, as requested by FCMC,
Tribeca and the other Borrowers.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
     1. Definitions Added. The following defined terms are hereby added to
Section 2, “Certain Defined Terms,” of the Forbearance Agreement in their
correct alphabetical order and shall recite as follows:
“Amendment No. 2” shall mean a certain Amendment No. 2 to Tribeca Forbearance
Agreement dated as of August 15, 2008.
“Cash Flow Available for Debt Service” shall have the meaning assigned to that
term in Section 12(d).
“Debt Service” shall have the meaning assigned to that term in Section 12(d).
     2. Amendments to Section 12. Paragraphs (b) “Minimum Net Worth,” and (d)
“Interest Coverage Ratios” of Section 12, “Covenants,” of the Forbearance
Agreement are hereby replaced in their entirety with the paragraphs set forth
below and are amended respectively to recite as follows:
     (b) Intentionally Left Blank.
     (d) Cash Flow Coverage. Until such time as all Tranche A Advances and
Tranche B Advances are indefeasibly paid in full, Guarantor and each Subsidiary
on a consolidated basis shall maintain as of the end of each quarterly period a
ratio of Cash Flow Available for Debt Service to Debt Service of not less than
1.20 to 1.00, with such ratio being determined (i) initially as of September 30,
2008, for the period from January 1, 2008, through and including September 30,
2008 (on a year-to-date basis), and (ii) as of December 31, 2008,

- 2 -



--------------------------------------------------------------------------------



 



and continuing as of the end of each quarter thereafter, for the most
recently-ended twelve consecutive (12) month period ending on such date.
“Cash Flow Available for Debt Service” shall mean for any period all Collections
(which term includes without limitation all servicing fees paid in cash, net
payments received in cash pursuant to Interest Rate Hedge Agreements, due
diligence fees paid in cash, interest payments and dividends paid in cash and
any other cash payments); provided that for the purposes of the determination of
Cash Flow, each such item of Collection shall be required to be received by
Lender in the Lock Box or turned over to Lender by the Borrower and deposited in
one of the Blocked Accounts at Huntington, and in each instance (i) applied to
the Obligations (other than to principal of the Tranche D Advances, unless such
application is accompanied by a permanent reduction thereof) or (ii) used to
establish or augment any Reserves.
“Debt Service” shall mean for any period the sum of (i) Interest Expense, plus
(ii) scheduled principal payments on Indebtedness. “Interest Expense” shall mean
for any period total interest expense (other than PIK Interest), whether paid or
accrued or due and payable (including without limitation in respect of all
Advances and any Subordinated Indebtedness), plus the interest component of
capital lease obligations for such period, plus all bank fees capitalized
pursuant to GAAP (other than the Restructuring Fee), plus net costs under
Interest Rate Hedge Agreements.
     3. Waiver of Identified Forbearance Defaults. Lender hereby waives the
Identified Forbearance Defaults for the period through and including June 30,
2008.
     4. Schedule 11. Schedule 11 to the Forbearance Agreement is hereby amended
with the schedule attached to this Amendment as Schedule 11.
     5. Conditions of Effectiveness. This Amendment shall become effective as of
the Amendment Effective Date, upon satisfaction of all of the following
conditions precedent:
     (a) Lender shall have received execution and delivery of, by all parties
signatory thereto, originals, or completion as the case may be, to the
satisfaction of Lender (or as waived by Lender) and its counsel, containing such
information requested by Lender and its counsel and reflecting the absence of
any material fact or issues and in all respect satisfactory to Lender, each of
the following Loan Documents:

  (i)   Three duly executed copies of this Amendment;

     (b) Receipt of an opinion of counsel for Guarantor, Tribeca and each other
Borrower in form satisfactory to Lender.
     (c) Receipt of a waiver fee in respect of this Amendment in the amount of
$12,500, payable to Lender to be shared on a pro rata basis with participants of
Lender; and
     (d) The representations contained in the immediately following paragraph
shall be true and accurate.

- 3 -



--------------------------------------------------------------------------------



 



     6. Representations and Warranties. Each Borrower and FCMC represent and
warrant to Lender as follows: except in respect of the Acknowledged Defaults and
the Identified Forbearance Defaults, (a) after giving effect to this Amendment,
each representation and warranty made by or on behalf of such Borrower and FCMC
in the Forbearance Agreement and in any other Loan Document is true and correct
in all material respects on and as of the date hereof as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to a date prior hereto; (b) the execution, delivery and
performance by such Borrower and FCMC of this Amendment and each other Loan
Document have been duly authorized by all requisite corporate or organizational
action on the part of such Borrower and FCMC and will not violate any
Constituent Document (as defined below) of such Borrower and FCMC; (c) this
Amendment has been duly executed and delivered by such Borrower and FCMC, and
each of this Amendment, the Forbearance Agreement and each other Loan Document
as amended hereby constitutes the legal, valid and binding obligation of such
Borrower and FCMC, enforceable against such Borrower and FCMC in accordance with
the terms thereof; and (d) no event has occurred and is continuing, and no
condition exists, which would constitute a Forbearance Default. “Constituent
Document” means with respect to any entity, each of (i) the articles or
certificate of incorporation or organization or partnership agreement (or
equivalent organizational documents) of such entity, (ii) the regulations,
by-laws or operating agreement (or equivalent governing documents) of such
entity and (iii) any document setting forth the designation, amount or relative
rights, limitations and preferences of any class or series of capital stock,
warrants, options or other equity interests issued by such entity.
     7. Ratification and Reaffirmation. Each Borrower and FCMC acknowledge and
agree: (a) that all the obligations, indebtedness and liabilities of such
Borrower and FCMC to Lender under the Forbearance Agreement and the Loan
Documents are the valid and binding obligations of such Borrower and FCMC
respectively; (b) that the obligations, indebtedness and liabilities of such
Borrower and FCMC evidenced by each Note executed and delivered by the each
Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects; and (c) that the Liens and security interests granted to Lender as
security for all obligations and liabilities of each Borrower and FCMC under the
Forbearance Agreement and the Notes are valid and binding and are hereby
ratified and confirmed in all respects.
     8. Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, each reference in the Forbearance Agreement to “Forbearance
Agreement and Amendment to Credit Agreements,” “Forbearance Agreement,”
“Agreement,” the prefix “herein,” “hereof,” or words of similar import, and each
reference in the Loan Documents to the Forbearance Agreement, shall mean and be
a reference to the Forbearance Agreement as amended hereby. Except to the extent
amended or modified hereby, all of the representations, warranties, terms,
covenants and conditions of the Forbearance Agreement and the other Loan
Documents shall remain as written originally and in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed,
and nothing herein shall affect, modify, limit or impair any of the rights and
powers which Lender may have hereunder or thereunder. Nothing in this Amendment
shall constitute an novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any of Lender’s rights under, or of
any other term or provisions of, the Forbearance Agreement or any other Loan
Document, or of any term or provision of any other instrument referred to
therein or herein or of any transaction or future action on the part of the
Borrower which would require the consent of Lender.
     9. Waiver and Release of All Claims and Defenses; Communications.
     (a) FCMC and each Borrower, for itself and its respective successors and
assigns, agents, employees, officers and directors, hereby forever waive,
relinquish, discharge and release all defenses and

- 4 -



--------------------------------------------------------------------------------



 



Claims of every kind or nature, whether existing by virtue of state, federal, or
local law, by agreement or otherwise, against (i) Lender, its successors,
assigns, directors, officers, shareholders, agents, employees and attorneys, and
(ii) all participants in any Commercial Loans or Advances, and such
participants’ successors, assigns, directors, officers, shareholders, agents,
employees and attorneys, (iii) any obligation evidenced by any Credit Agreement,
any promissory note, instrument or other Loan Document in connection therewith,
and (iv) any Collateral, in each instance, which FCMC or any Borrower, may have
or may have made at any time up through and including the date of this
Amendment, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions or recoupments, by FCMC or any Borrower.
“Claims” means all debts, demands, actions, causes of action, suits, dues, sums
of money, accounts, bonds, warranties, covenants, contracts, controversies,
promises, agreements or obligations of any kind, type or description, and any
other claim or demand of any nature whatsoever, whether known or unknown,
accrued or unaccrued, disputed or undisputed, liquidated of contingent, in
contract, tort, at law or in equity, which FCMC, each Borrower or any or them
ever had, claimed to have, now has, or shall or may have. The term Claims also
includes all causes of action, liabilities and rights arising under or by virtue
of any Credit Agreement, promissory note or other document or any transaction
entered into in connection therewith. Nothing contained in this Amendment
prevents enforcement of this waiver and release.
     (b) Each party to this Amendment acknowledges and agrees that one purpose
of this Amendment is to facilitate the resolution of the Identified Forbearance
Defaults and the Acknowledged Defaults and that, consistent with such purpose,
no part of any oral or written communications between or among any Borrower,
FCMC or Lender regarding the transactions contemplated in this Amendment,
exclusive of this written Amendment itself (collectively, “Communications”),
shall be utilized or deemed to be admissible as evidence in any litigation
involving any party to this Amendment. Communications shall be deemed to
constitute “compromise negotiations,” and not to constitute evidence that is
“discoverable,” as those phrases are used in the Federal Rules of Evidence and
any applicable state rules of evidence, and no Communications shall be deemed to
constitute evidence that is otherwise admissible for any other purpose.
     (c) The release and communication provisions provided by paragraphs (a) and
(b) of this Section, shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Amendment or the termination of this Amendment or any Loan Document.
     10. No Waiver. Nothing in this Amendment shall be construed to waive,
modify, or cure any default or Event of Default or Forbearance Default (other
than the Identified Forbearance Defaults) that exist that exists or may exist
under the Forbearance Agreement or other Loan Document.
     11. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

- 5 -



--------------------------------------------------------------------------------



 



     12. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, and all of which
together will constitute one and the same instrument. Receipt by Lender of a
facsimile copy of an executed signature page hereof will constitute receipt by
Lender of an executed counterpart of this Amendment.
     13. Costs and Expenses. FCMC and each Borrower, including Tribeca, agree to
pay on demand all costs and expenses of Lender and any participant of Lender in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith,
including the reasonable fees and out-of-pocket expenses of Lender’s counsel and
any participant’s counsel with respect thereto.
     14. Further Assurances. FCMC and each Borrower hereby agree to execute and
deliver such additional documents, instruments and agreements and to take any
such action reasonably requested by Lender as may be reasonably necessary or
appropriate to effectuate the purposes of this Amendment.
     15. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Ohio.
     16. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
     17. Patriot Act Notice. Lender hereby notifies FCMC and each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 10756,
signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies FCMC and each Borrower, which information
includes the name and address of FCMC and each Borrower and other information
that will allow Lender to identify FCMC or any Borrower in accordance with the
Act.
[Signature Pages Follow.]

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Borrowers, Tribeca, FCMC and Lender
have hereunto set their hands as of the date first set forth above.

            EACH BORROWER LISTED ON SCHEDULE 1
ATTACHED HERETO:
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin   
  Title:     as Chief Executive Officer of, and on behalf of, each Borrower
listed on Schedule 1 attached hereto.        Address for Notices: 101 Hudson
St., 25th Floor
Jersey City, N.J. 07302
Fax: 201-604-4400
Attention: General Counsel     With a copy to:     Kramer Levin Naftalis &
Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Fax: 212-715-8346
Attention: J. Michael Mayerfeld     TRIBECA LENDING CORP.
      By:   /s/ Alexander Gordon Jardin       Name:   Name: Alexander Gordon
Jardin     Title:   Chief Executive Officer        Address for Notices: Same as
above     FRANKLIN CREDIT MANAGEMENT CORPORATION
      By:   /s/ Thomas J. Axon       Name:   Thomas J. Axon      Title:  
President        Address for Notices: Same as above

Signature Page to Amendment No. 2 to Tribeca Forbearance Agreement

 



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK
      By:   /s/ Alan D. Seitz       Name:   Alan D. Seitz      Title:   Senior
Vice President     

Address for Notices:
The Huntington National Bank
41 South High Street
Columbus, Ohio 43215
Attn: Special Assets
Fax: (614) 480-3795
With a copy to:
Porter Wright Morris & Arthur LLP
41 South High Street
Columbus, Ohio 43215
Attn: Jack R. Pigman and Timothy E. Grady
Fax: (614) 227-2100
Signature Page to Amendment No. 2 to Tribeca Forbearance Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
[Schedule of Borrowers attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 11

              2008 Date         Due   Tribeca Post-Closing Item
1.
  August 31   Close all deposit accounts and securities accounts other than
accounts at Huntington or its affiliates or other financial institutions
satisfactory to Lender.
 
       
2.
  August 31   Guarantor, the applicable Borrower or such other Subsidiary owning
or having control of any REO Property transfer such REO Property to Tribeca
Lending Corporation (other than certain cooperatives identified to Lender in
respect of which FCMC shall have pledged the shares thereof to Lender pursuant
to Loan Documents in form and substance satisfactory to Lender). Lender shall
have a first Lien on the capital stock and all other equity interests in Tribeca
Lending Corporation pursuant to the terms of Loan Documents in all respects
satisfactory to Lender.

 